                     Case 20-12599-KBO       Doc 10       Filed 10/15/20       Page 1 of 34




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

 In re:                                                   Chapter 11

 YOGAWORKS, INC., et al.,                                 Case No. 20-12599 - KBO

                           Debtors.1                      (Joint Administration Requested)


 MOTION OF DEBTORS PURSUANT TO SECTIONS 105, 361, 362, 363, 364, AND 507
  OF THE BANKRUPTCY CODE, BANKRUPTCY RULE 4001, AND LOCAL RULE
  4001-2, FOR INTERIM AND FINAL ORDERS (I) AUTHORIZING DEBTORS TO
   OBTAIN POSTPETITION FINANCING AND USE CASH COLLATERAL; (II)
      GRANTING LIENS AND SUPER-PRIORITY CLAIMS AND ADEQUATE
  PROTECTION; (III) MODIFYING THE AUTOMATIC STAY; (IV) APPROVING
    DEBTORS’ ASSUMPTION OF AND ENTRY INTO THE RESTRUCTURING
        SUPPORT AGREEMENT; AND (V) GRANTING RELATED RELIEF

          The above-captioned debtors and debtors-in-possession (collectively, the “Debtors”), by

their undersigned counsel, hereby file this motion (the “Motion”) for the entry of an interim order

(the “Interim Order”) and a final order (the “Final Order”) authorizing the Debtors to obtain

postpetition financing in accordance with the Debtor-In-Possession Loan and Security Agreement

between the Debtors, on one hand, and Serene Investment Management, LLC and its affiliates

including without limitation Yogaworks Investment Fund, LLC (“Serene” or “DIP Lender”), on

the other, a copy of which is attached to the Motion as Exhibit “1” (the “DIP Agreement” and,

with related documents, the “DIP Documents”) in the principal amount of $3,350,000, pursuant to

sections 105(a), 362, 363 and 364 of title 11 of the United States Code (the “Bankruptcy Code”),

Rules 4001 and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and

Rule 4001-2 of the Local Rules of Bankruptcy Procedure of the United States Bankruptcy Court

for the District of Delaware (the “Local Rules”): (a) to obtain postpetition financing in the form of

the DIP Credit Facility (defined below), as such relief is more particularly described herein, (b) to


 1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
 identification number is (1) YogaWorks, Inc., a Delaware corporation (9105); and (2) Yoga Works, Inc., a
 California corporation (0457).


6060-000\1418941.1                                    1
                     Case 20-12599-KBO        Doc 10       Filed 10/15/20   Page 2 of 34




use cash collateral as such term is defined in 11 U.S.C. §363 (“Cash Collateral”) pursuant to

sections 362 and 363, (c) modifying the automatic stay, (d) approving Debtors’ assumption of and

entry into the Restructuring Support Agreement (“RSA”), (e) scheduling a final hearing, and (f)

granting related relief.

         In support of this Motion, the Debtors rely upon, and incorporate by reference, the First

Day Declaration of Brian Cooper (the “First Day Declaration”) and the Declaration of Adam

Meislik in support of this Motion (“Meislik Declaration” and collectively, the “First Day

Declarations”) in support of the Debtors’ voluntary petitions (the “Chapter 11 Petitions”) for

chapter 11 relief, commencing the above-captioned chapter 11 cases (the “Cases”) and the first

day pleadings and applications (the “First Day Pleadings”), filed concurrently herewith, each of

which is incorporated by reference as if set forth herein, and in further support of this Motion, the

Debtors respectfully state as follows:

                      JURISDICTION, VENUE, AND STATUTORY PREDICATE

         1.          The United States Bankruptcy Court for the District of Delaware (the “Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order of Reference from the United States District Court for the District of Delaware, dated

February 29, 2012.

         2.          This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2), and

the Debtors confirm their consent pursuant to Local Rule 9013-l(f) to the entry of a final order by

the Court in connection with this Motion to the extent that it is later determined that the Court,

absent consent of the parties, cannot enter final orders or judgments in connection herewith

consistent with Article III of the United States Constitution.

         3.          Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         4.          The statutory bases for the relief requested herein are sections 105(a), 362, 363 and

364 of the Bankruptcy Code, Bankruptcy Rules 4001 and 9014, and Local Rule 4001-2.



6060-000\1418941.1                                     2
                     Case 20-12599-KBO        Doc 10       Filed 10/15/20   Page 3 of 34




                                              BACKGROUND

A.       Summary of the Debtors’ Business and Events Leading to Bankruptcy

         5.          The Debtors operated a yoga business with over sixty (60) studio locations across

the United States in Los Angeles, Orange County, Northern California, New York City, Boston,

Baltimore, the Washington, D.C. area, Houston and Atlanta until March 2020 when the Debtors

closed all of their storefront locations in response to the operating restrictions tied to the COVID-

19 pandemic. While a few of the stores reopened for a short period of time, the Debtors closed all

of their studios indefinitely in September 2020. The Debtors’ corporate headquarters was located

in Culver City, California until mid-2020 when it was moved to Santa Monica, California.

         6.          The company was founded in 1987 with one studio in Santa Monica, California and

grew significantly over the years to over seventy (70) studios at one time. The Debtors also

expanded their business model to include teacher training and in 2013, began offering pre-recorded

classes digitally.

         7.          The Debtors continued expanding and YogaWorks went public in 2017 (they

voluntarily de-listed from the NASDAQ in early 2020). Unfortunately, the Debtors were too

focused on expansion and failed to successfully integrate acquired studios with existing operations,

and as a result the enterprise was faltering. As a result, the Debtors started to lose money.

         8.          During the first half of 2019, the Debtors attempted to find a buyer using investment

banker Guggenheim Securities (“Guggenheim”) but those efforts were unsuccessful. The Debtors

were trying to improve their finances when COVID-19 hit and the Debtors were forced to close

all of their studios. The closure of the studios left the Debtors with significantly decreased revenue.

         9.          Fortunately, the Debtors quickly developed a robust and successful live streaming

digital platform that has allowed it to survive and find a buyer for substantially all of its assets.

         10.         In approximately May 2020, the Debtors re-engaged Guggenheim as well as Force

Ten Partners, LLC (“Force 10”), an advisory firm specializing in business restructuring and

sourcing buyers for distressed businesses, to help them find a buyer for the business. Guggenheim

approached at least twenty (20) private equity firms and other potential bidders who participated


6060-000\1418941.1                                     3
                     Case 20-12599-KBO        Doc 10       Filed 10/15/20   Page 4 of 34




in the out-of-court financing solicitation, to discuss interest in a restructuring. At the same time,

Force 10 approached approximately thirty-five (35) parties. Through those discussions, the

Company, in its business judgment, agreed to terms with Serene (collectively, the “Stalking

Horse”) regarding a “stalking horse” bid to purchase the Company’s assets. The Stalking Horse

has agreed to purchase certain of the Company’s assets, including the Company’s brand and

intellectual property (collectively, the “Purchased Assets”).

         11.         The Debtors filed these Cases to complete the open and competitive process begun

more than three (3) months ago, in order to sell substantially all of their assets, with Serene acting

as the stalking horse for the Purchased Assets. The Debtors intend to maintain their current

operations of offering live stream and on-demand classes through YogaWorks Live and My

YogaWorks while this sale process is ongoing with the goal of selling part or all of their businesses

as a going concern and thereafter intend to discontinue operations, liquidate any remaining unsold

assets and wind up their estates.

         12.         A more thorough and complete discussion of the Debtors’ history, their operations

and efforts surrounding the marketing of the Debtors’ businesses is set forth in the First Day

Declarations, which are incorporated herein.

B.       The Debtors’ Prepetition Indebtedness

         13.         Prior to the Petition Date, the Debtors had outstanding funded debt in the principal

amount of $10.0 million with Avidbank. The Credit Agreement and related documents were

subsequently assigned by Avidbank to Great Hill Equity Partners V, LP (“GHP”) and then

assigned prior to the Petition Date by GHP to Serene (the “GHP Loan”). The GHP Loan is secured

by a senior lien on substantially all of the assets of YogaWorks and Yoga Works. As of the Petition

Date, $10.0 million remains outstanding under the GHP Loan, plus accrued and unpaid interest,

fees and expenses.

         14.         Serene has now agreed to provide the Debtors a Credit Facility in the principal

amount of $3,350,000 pursuant to the terms of the DIP Credit Agreement (“the “DIP Credit

Facility”).


6060-000\1418941.1                                     4
                     Case 20-12599-KBO       Doc 10       Filed 10/15/20   Page 5 of 34




         15.         The Debtors owe material amounts, on an unsecured basis, to their landlords,

totaling at least $5.4 million. The Debtors owe other unsecured debts to trade vendors and the like

of approximately $2 million, plus $1 million in a wage and hour litigation settlement, and another

approximately $800,000 for taxes, wages and other debts likely entitled to priority status.

C.       Equity Ownership of the Debtors

         16.         Currently, GHP owns about 70% of the common stock of YogaWorks and the other

30% is owned by employees and other public shareholders. As of the Petition Date, the number

of shares of YogaWorks outstanding totaled 17,154,471 shares.

         17.         Yoga Works is owned 100% by YogaWorks.

         18.         As noted in the First Day Declarations, the Debtors are experiencing a liquidity

crisis and the DIP Credit Facility provides financing for a limited period of time.

D.       Filing of the Bankruptcy Case

         19.         The Debtors are authorized to operate their businesses as debtors in possession

pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

         20.         No official committee has been appointed in these chapter 11 cases and no request

has been made for the appointment of a trustee or an examiner.

E.       The Restructuring Support Agreement and DIP Agreement

         21.         Pursuant to the RSA, a true and correct copy of which is attached to the Motion as

Exhibit “2,” the Debtors contemplate that they will effectuate a sale (the “Asset Sale”) of

substantially all of their assets pursuant to section 363 of the Bankruptcy Code to the DIP Lender

or such higher and better bidder pursuant to bidding procedures to be agreed upon by the parties

to the RSA and approved by the Bankruptcy Court and a restructuring through a liquidating chapter

11 plan of reorganization. The RSA also provides for the sale of the GHP Loan to Serene with a

portion of the purchase price being used to fund the DIP Facility. To that end, the RSA provides

for the provision of $3,350,000.00 in debtor-in-possession financing from Serene (approval of

which is requested by way of this Motion), as well as the provision for Plan funding by way of a

final DIP draw in an amount necessary to fund payments, as set forth in the DIP Budget, required


6060-000\1418941.1                                    5
                     Case 20-12599-KBO       Doc 10       Filed 10/15/20   Page 6 of 34




to be made pursuant to the Plan, as well as the provision of a break-up fee (“Break-Up Fee”) of

three percent (3%) of the sale price. In addition, the RSA provides that in exchange for GHP

agreeing to allow a portion of Serene’s purchase price for the GHP Loan to be used to fund the

DIP Facility, the Interim and Final Orders on this Motion, as well as the Plan, shall include releases

of GHP and its affiliates and others.

          22.        Accordingly, the Debtors request approval of their entry into the RSA by way of

the Final Order.

                                         RELIEF REQUESTED

          23.        The Debtors have determined that, in order for each to operate their businesses

during these chapter 11 cases, the Debtors will need more cash over the next approximately thirteen

weeks (or until the closing of a sale of the Debtors’ assets, which is anticipated to close within the

next sixty to ninety days) than the Debtors can reasonably expect to be generated from their

business operations. The Debtors have undertaken an analysis of the minimum funding necessary

to maintain their business operations and has limited the amount of the postpetition loan to such

amount. To obtain the use of the necessary funds, the Debtors have negotiated with the DIP Lender

with respect to it providing the necessary funds in the form of the DIP Credit Facility. The Debtors

and the DIP Lender have reached an agreement on the terms of the DIP Credit Facility, as set forth

herein.

          24.        The Debtors seek, pursuant to Sections 105, 361, 362, 363, 364, and 507 of the

Bankruptcy Code and Bankruptcy Rules 4001(b) and (c), the following.

          (i)        the entry of an interim order authorizing the Debtors to obtain postpetition

financing, on an interim basis, in the amount of $1,000,000 Dollars (the “Interim Order”);

          (ii)       setting a final hearing for approval of the Debtors to borrow, based upon the DIP

Credit Facility, $2,350,000 Dollars (the “Final Order”) with $1,200,000 Dollars to be distributed

to the Debtors and $1,150,000 Dollars (the “Plan Funding Advance”) to be held in an escrow




6060-000\1418941.1                                    6
                     Case 20-12599-KBO           Doc 10       Filed 10/15/20   Page 7 of 34




account maintained by external legal counsel to the Debtors and released to Debtors seven (7) days

prior to the hearing on confirmation of the Debtors’ plan with the consent of GHP;

         (iii)       entry of the Final Order;

         (iv)        a finding that the Debtors are authorized to utilize Cash Collateral pursuant to

sections 362 and 363 of the Bankruptcy Code, upon the terms and conditions set forth therein;

         (v)         a finding that the Debtors are authorized to execute and enter into the DIP

Documents and to perform such other and further acts as may be necessary or appropriate in

connection therewith;

         (vi)        a finding that the Debtors are authorized to use the proceeds of the DIP Credit

Facility for working capital and general corporate purposes in accordance with the Budget, as that

term is used and defined within the DIP Agreement;

         (vii)       granting the DIP Lender superpriority administrative claims, as set forth in the DIP

Agreement;

         (viii) modifying the automatic stay, set forth in section 362 of the Bankruptcy Code, to

the extent necessary to implement and effectuate the terms of the DIP Agreement, including a

waiver of any applicable stay with respect to the effectiveness and enforceability of the Interim

Order and the Final Order (including under Bankruptcy Rule 6004);

         (ix)        approving the assumption of and entry into the RSA between and among the

Debtors, Serene, and GHP, dated October 9, 2020, a copy of which is attached to the Motion as

Exhibit “2;” and

         (x)         such other relief as the Bankruptcy Court may find just and proper.

         25.         The relief sought herein is the product of good faith, arms’ length negotiations by

and between the Debtors, the DIP Lender, and GHP. Approval of the Motion is necessary because,




6060-000\1418941.1                                        7
                     Case 20-12599-KBO      Doc 10       Filed 10/15/20   Page 8 of 34




without the ability to borrow funds from the DIP Lender, the Debtors will lack the cash to operate

their businesses during the pendency of the Cases.

                       MATERIAL TERMS OF THE DIP CREDIT FACILITY

         26.         Pursuant to and in accordance with Bankruptcy Rule 4001(b)(1)(B) and (c)(1)(B)

and Local Bankruptcy Rule (“Local Rule”) 4001-2, the material provisions of the DIP Credit

Facility, and the location of such provisions in the relevant source documents, are as follows:

 Borrowers                                               The Debtors, YogaWorks, Inc. and Yoga
                                                         Works, Inc.
 Bankruptcy Rule 4001(c)(1)(B)

 DIP Credit Agreement, p.1

 DIP Lender                                              Serene Investment Management, LLC and its
                                                         affiliates including without limitation
 Bankruptcy Rule 4001(c)(1)(B)                           Yogaworks Investment Fund, LLC

 DIP Credit Agreement, p. 1

 Commitment                                Total of $3,350,000 in two draws: $1,000,000
                                           upon entry of the Interim DIP Order and
 Bankruptcy Rule 4001(c)(1)(B); Local Rule $2,350,000 upon entry of the Final DIP Order
 4001-2(c)                                 with $1,200,000 to be distributed to the
                                           Debtors and $1,150,000 to be held in an
 DIP Credit Agreement, ¶ 2.1               escrow account maintained by externa legal
                                           counsel to the Debtors and released to Debtors
 Interim Order, ¶2(b)
                                           seven (7) days prior to the hearing on
                                           confirmation of the Debtors’ plan with the
                                           consent of GHP.
 Milestones                                The Debtors shall conduct a sale of
                                           substantially all of the assets of the Debtors in
 Fed. R. Bankr. P. 4001(c)(1)(B)           accordance with following Milestones, subject
                                           to extension as agreed upon with the consent
 DIP Credit Agreement, ¶6.14
                                           of the DIP Lender: (i) file the motion to
                                           approve the sale of the Debtors’ assets on or
                                           before the date that is five (5) calendar days
                                           after the Petition Date; (ii) obtain entry of the
                                           Interim Order by the Bankruptcy Court on or
                                           before the date that is five (5) calendar days
                                           after the Petition Date; (iii) obtain entry of the
                                           order approving the bidding procedures on or
                                           before the date that is thirty (30) calendar days
                                           after the Petition Date; (iv) obtain entry of the
                                           Final Order by the Bankruptcy Court on or



6060-000\1418941.1                                   8
                     Case 20-12599-KBO   Doc 10       Filed 10/15/20      Page 9 of 34




                                                      before the date that is thirty (30) calendar days
                                                      after the Petition Date; (v) obtain entry of the
                                                      order approving the sale of the Debtors’ assets
                                                      on or before the date that is sixty (60) calendar
                                                      days after the Petition Date; (vi) file the plan
                                                      and disclosure statement on or before fifteen
                                                      (15) days after entry of an order approving the
                                                      sale of the Debtors’ assets; (vii) obtain entry of
                                                      an order approving the disclosure statement on
                                                      or before the date that is sixty (60) calendar
                                                      days after entry of the order approving the sale
                                                      of the Debtors’ assets; (viii) obtain entry of the
                                                      order confirming the plan on or before the date
                                                      that is ninety (90) calendar days after entry of
                                                      the order approving the sale of the Debtors’
                                                      assets; and (ix) have the effective date of the
                                                      plan be on or before the date that is one
                                                      hundred (100) calendar days after entry of the
                                                      order approving the sale of the Debtors’ assets.

 Interest Rates                                       Not applicable. The DIP Credit Facility is
                                                      interest free.
 Bankruptcy Rule 4001(c)(1)(B); Local Rule
 4001-2(c)
 Term/Maturity                             Term:

 Bankruptcy Rule 4001(c)(1)(B); Local Rule            The DIP Agreement shall become effective on
 4001-2(c)                                            the Closing Date and, subject to Section 12.8,
                                                      shall continue in full force and effect for so
 DIP Credit Agreement, ¶2.7 and p. 5                  long as any Obligations remain outstanding or
                                                      Lender has any obligation to make Credit
 Interim Order, ¶11                                   Extensions under the DIP Agreement.
                                                      Notwithstanding the foregoing, Lender shall
                                                      have the right to terminate its obligation to
                                                      make Credit Extensions under the DIP
                                                      Agreement immediately and without notice
                                                      upon the occurrence and during the
                                                      continuance of an Event of Default.
                                                      Notwithstanding termination, Lender’s Lien
                                                      on the Collateral shall remain in effect for so
                                                      long as any Obligations are outstanding.

                                                      Maturity Date:

                                                      If the DIP Lender is not the successful bidder
                                                      at the Asset Sale, the Maturity Date is the
                                                      earlier of (i) the closing of the Bankruptcy Sale
                                                      to any purchaser other than the Stalking Horse
                                                      Purchaser; (ii) the effective date of the
                                                      Debtors’ chapter 11 plan; (iii) entry of an


6060-000\1418941.1                                9
                 Case 20-12599-KBO   Doc 10    Filed 10/15/20     Page 10 of 34




                                               order by the Bankruptcy Court converting the
                                               Cases to a proceeding or proceedings under
                                               Chapter 7 of the Bankruptcy Code; (iv) entry
                                               of a final order by the Bankruptcy Court
                                               dismissing the Cases; or (v) the date of
                                               termination of the DIP Credit Facility and the
                                               acceleration of any outstanding extensions of
                                               credit under the Loan in accordance with the
                                               terms of the DIP Agreement.


 Use of DIP Credit Facility; Refinancing   The Debtors shall use the proceeds of the
                                           Loans in accordance with the Budget (subject
 Bankruptcy Rule 4001(c)(1)(B); Local Rule to any Permitted Budget Variance) and the
 4001-2(c)                                 Orders entered in connection with the Cases
                                           exclusively for one or more of the following
                                           purposes (subject to any additional restrictions
                                           on the use of such proceeds and any such cash
 DIP Credit Agreement, ¶ 5.18              collateral set forth in the Interim Order):
 Interim Order, ¶ 4, 19                        (a) to pay certain costs, premiums, fees and
                                               expenses related to the Cases (including,
                                               without limitation, with respect to the Carve
                                               Out) in accordance with the Budget; and

                                               (b) to fund working capital and other needs of
                                               the Debtors in accordance with the Budget
                                               (subject to any Permitted Budget Variance).

                                               Proceeds of the DIP Loan Facility or cash
                                               collateral shall not be used (a) by the Debtors,
                                               or any other party-in-interest, including a
                                               Committee, or any of their representatives, to
                                               challenge or otherwise contest or institute any
                                               proceeding of any kind or nature to determine
                                               (i) the validity, perfection, enforceability or
                                               priority of claims or security interests in favor
                                               of Lender, or (ii) the validity, perfection,
                                               enforceability of the GHP Loan, (b) to
                                               commence, prosecute or defend any claim,
                                               motion, proceeding or cause of action of any
                                               kind or nature against Lender and its agents,
                                               attorneys, advisors or representatives
                                               including, without limitation, any lender
                                               liability claims or subordination claims, (c) to
                                               commence, prosecute or defend any claim or
                                               proceeding or cause of action of any kind or
                                               nature to disallow or challenge the GHP
                                               Loan, any loan documents relating thereto, or
                                               any other Loan Document, or (d) to fund


6060-000\1418941.1                            10
                 Case 20-12599-KBO   Doc 10    Filed 10/15/20     Page 11 of 34




                                               acquisitions, capital expenditures, capital
                                               leases, or any other similar expenditure other
                                               than capital expenditures specifically set forth
                                               in the Budget and approved by the DIP
                                               Lender, provided that a Committee and its
                                               professionals shall be permitted to investigate
                                               the liens, claims, and potential causes of
                                               action against the DIP Lender in connection
                                               with the GHP Loan in an amount not to
                                               exceed $25,000 and any amount spent in
                                               excess of such amount shall not constitute
                                               administrative expenses of the Cases.
                                               Notwithstanding the foregoing, nothing in the
                                               Loan Agreement shall prohibit the Debtors
                                               from disputing the alleged occurrence of a
                                               default or Event of Default under the DIP
                                               Agreement.


 Borrowing Limits                              Subject to and upon the terms and conditions
                                               of the DIP Credit Facility (including the
 Bankruptcy Rule 4001(c)(1)(B)                 satisfaction (or waiver) of the conditions
                                               precedent set forth in Sections 3.1 and 3.2 of
 DIP Credit Agreement, ¶ 2.1(b)                the DIP Agreement), the DIP Lender agrees to
                                               distribute the total principal amount of
                                               $3,350,000 in two distributions. Amounts
                                               borrowed under Section 2.1(a) may not be
                                               reborrowed once repaid.


 Borrowing Conditions                      The obligation of Lender to make the initial
                                           Credit Extension is subject to the satisfaction
 Bankruptcy Rule 4001(c)(1)(B); Local Rule of the following conditions precedent: (a)
 4001-2(c)                                 Lender shall have received, in form and
                                           substance satisfactory to Lender, the
 DIP Credit Agreement, ¶ 3.1 and 3.2       following: (i) executed copies of this
                                           Agreement and the other Loan Documents; (ii)
                                           evidence satisfactory to Lender that the
                                           insurance policies required by Section 6.6 of
                                           the DIP Agreement are in full force and
                                           effect;(iii) true, accurate and complete copies
                                           of all documents evidencing any the
                                           Prepetition Indebtedness in existence as of the
                                           Closing Date; (iv) the initial Advance Request;
                                           (v) the Perfection Certificate; and (vi) such
                                           other documents, and completion of such other
                                           matters, as Lender may reasonably deem
                                           necessary or appropriate; (b) the Debtors shall
                                           have delivered to Lender the initial Budget,
                                           which Budget shall be in form and substance
                                           satisfactory to Lender; (c) the Interim Order


6060-000\1418941.1                            11
                 Case 20-12599-KBO   Doc 10    Filed 10/15/20     Page 12 of 34




                                               Entry Date shall have occurred not later than
                                               five (5) Business Days following the Petition
                                               Date, and the Interim Order shall be in full
                                               force and effect, shall not have been vacated or
                                               reversed, shall not have been modified or
                                               amended other than as acceptable to the DIP
                                               Lender and shall not be subject to a stay; (d)
                                               the Petition Date shall have occurred and each
                                               Debtor shall be a debtor and debtor-in-
                                               possession in the Cases; and (e) the “first day
                                               orders” sought by the Debtors shall be
                                               reasonably satisfactory in form and substance
                                               to the DIP Lender.

                                               The obligation of Lender to make each Credit
                                               Extension, including the initial Credit
                                               Extension, is further subject to the following
                                               conditions: (a) the representations and
                                               warranties contained in Section 5 shall be true
                                               and correct in all material respects on and as of
                                               the date of the Debtors’ request for a Credit
                                               Extension and on the effective date of each
                                               Credit Extension as though made at and as of
                                               each such date; (b) no Default or Event of
                                               Default shall be continuing or would exist after
                                               giving effect to such Credit Extension; (c) the
                                               Cases of any of the Debtors shall have not been
                                               dismissed or converted to a case under Chapter
                                               7 of the Bankruptcy Code; and (d) no trustee
                                               under Chapter 7 or Chapter 11 of the
                                               Bankruptcy Code or examiner with enlarged
                                               powers beyond those set forth in Section
                                               1106(a)(3) and (4) of the Bankruptcy Code
                                               shall have been appointed.


 Interest and Fees                             Not applicable. No interest or fees to be paid.

 Bankruptcy Rule(c)(1)(B)

 Approved Budget                               “Budget” means a cash flow projection and
                                               debtor-in-possession budget in form and
 Bankruptcy Rule 4001(c)(1)(B)                 substance reasonably acceptable to the DIP
                                               Lender and GHP; provided that, with the
                                               consent of the DIP Lender and GHP, such
 DIP Credit Agreement, ¶ 6.16                  consent not be unreasonably withheld, the
                                               budget may be updated in accordance with
 Interim Order, ¶2, 4                          Section 6.16 of the DIP Agreement.
                                               A copy of the Budget is submitted at Exhibit
                                               B to the Proposed Interim Order in connection
                                               with this Motion. Furthermore, the Budget is
                                               subject to the Permitted Budget Variances, as



6060-000\1418941.1                            12
                 Case 20-12599-KBO     Doc 10    Filed 10/15/20      Page 13 of 34




                                                 that defined term is used and described in
                                                 Section 6.16 of the DIP Agreement.

 Other Covenants                                 The DIP Agreement contains usual and
                                                 customary affirmative and negative covenants.
 DIP Credit Agreement, Sections 6 and 7          See DIP Agreement, Sections 6 and 7.

                                                 The RSA also requires that any chapter 11 plan
                                                 submitted by the Debtors will include a release
                                                 of Serene, GHP and their affiliates, officers,
                                                 directors and employees, etc., to the maximum
                                                 extent permitted by law.

 Liens and Superpriority Claims                Liens: The Debtors grant Lender a continuing
                                               security interest in all presently existing and
 Bankruptcy Rule 4001(c)(1)(B)(i), (xi); Local hereafter acquired or arising Collateral
 Rule 4001-2(c)                                (subject to Permitted Liens as set forth herein).
                                               Such security interest shall constitute:
 DIP Credit Agreement ¶ 4.1                      (a) a valid, perfected first priority Lien on
                                                 Collateral that is not subject to valid, perfected,
 Interim Order ¶ 3                               and non-avoidable Liens as of the Petition
                                                 Date, other than Permitted Liens, including,
                                                 without limitation, in Collateral acquired after
                                                 the Petition Date; and

                                                 (b) a valid, perfected second priority Lien on
                                                 Collateral that is subject to valid, perfected,
                                                 and non-avoidable Liens in favor of third
                                                 parties in existence as of the Petition Date, or
                                                 to valid liens in existence as of the Petition
                                                 Date that are (i) perfected subsequent to such
                                                 date as permitted by Section 546(b) of the
                                                 Bankruptcy Code and (ii) to the extent such
                                                 Liens are expressly permitted in writing by the
                                                 DIP Lender in its sole and absolute discretion.
                                                 Superpriority Claims: The Obligations are
                                                 entitled to Superpriority Claim status in the
                                                 chapter 11 cases pursuant to section 364(c)(1)
                                                 of the Bankruptcy Code with priority over any
                                                 and all administrative expense claims, whether
                                                 heretofore or hereafter incurred, of the kind
                                                 specified or ordered pursuant to or in
                                                 accordance with any provision of the
                                                 Bankruptcy Code, including, without
                                                 limitation, sections 105, 326, 328, 330, 331,
                                                 503(b), 506(c), 507(a), 507(b), 546, 726, 1113,
                                                 and 1114 of the Bankruptcy Code.




6060-000\1418941.1                              13
                 Case 20-12599-KBO   Doc 10    Filed 10/15/20    Page 14 of 34




 Use of Cash Collateral                   Subject to the limitations set forth in Section
                                          5.18 of the DIP Credit Agreement, the Debtors
 Bankruptcy Rule 4001(b)(1)(B)(ii); Local are authorized to use the proceeds of the Loans
 Rule 4001-2(c)                           in accordance with the Budget (subject to any
                                          Permitted Budget Variance) and the Orders
 DIP Credit Agreement, ¶5.18              entered in connection with the Cases
                                          exclusively for one or more of the following
 Interim Order, ¶ 4                       purposes (subject to any additional restrictions
                                          on the use of such proceeds and any such cash
                                          collateral set forth in the Interim Order): (a) to
                                          pay certain costs, premiums, fees and expenses
                                          related to the Cases (including, without
                                          limitation, with respect to the Carve Out) in
                                          accordance with the Budget; and (b) to fund
                                          working capital and other needs of the Debtors
                                          in accordance with the Budget (subject to any
                                          Permitted Budget Variance).




 Liens, Cash Payments or Adequate As adequate protection in respect of, and as
 Protection Provided for Use of Cash consideration for any Diminution resulting
 Collateral                               from any of the incurrence and payment of the
                                          DIP Obligations, the use of Cash Collateral,
                                          the use of other Prepetition Collateral, the
 Bankruptcy Rule 4001(b)(1)(B)(iv); Local granting of the DIP Liens and the DIP
 Rule 4001-2(c)                           Superpriority Claim, and the Carve-Out and
                                          the imposition of the automatic stay pursuant
 Interim Order, ¶ 9                       to section 362 of the Bankruptcy Code, the
                                          Prepetition Lender is granted (in each case
                                          subject only to the DIP Liens, the DIP
                                          Superpriority Claim, and prior payment of the
                                          Carve-Out) the following adequate protection,
                                          valid, perfected, postpetition security interests
                                          and liens (the “Adequate Protection Liens”) in
                                          and on all of the DIP Collateral, with a priority
                                          subject and subordinate only to (i) the DIP
                                          Liens and (ii) prior payment of the Carve-Out.

 Carve-Out                                     Subject and subordinate to the Carve-Out (as
                                               defined below) in all respects, the DIP
 Local Rule 4001-2(b)(6) and (c)               Obligations    shall     constitute    allowed
                                               superpriority administrative expense claims
                                               and shall have priority over all other allowed
 Interim Order ¶ 7                             Chapter 11 and Chapter 7 administrative
                                               expense claims, including expenses of a
                                               chapter 11 and chapter 7 trustee, under
                                               sections 364(c)(1), 503(b), 507(a)(2) and
                                               507(d) of the Bankruptcy Code.


6060-000\1418941.1                            14
                 Case 20-12599-KBO   Doc 10    Filed 10/15/20     Page 15 of 34




                                               “Carve-Out” means (i) all fees required to be
                                               paid to the Clerk of the Bankruptcy Court and
                                               to the Office of the United States Trustee under
                                               section 1930(a) of title 28 of the United States
                                               Code (without regard to the notice set forth in
                                               (ii) below) (the “U.S. Trustee Fees”); (ii) all
                                               reasonable fees and expenses, up to $10,000,
                                               incurred by a trustee under section 726(b) of
                                               the Bankruptcy Code (the "Chapter 7 Trustee
                                               Fees"); (iii) to the extent allowed at any time,
                                               whether by interim order, procedural order, or
                                               otherwise by the Court and to the extent
                                               consistent with the Budget, all unpaid fees
                                               (including, without limitation, transaction fees
                                               paid upon the closing of the respective
                                               transaction but excluding success fees) and
                                               expenses (collectively, the “Professional
                                               Fees”) accrued or incurred by persons or firms
                                               retained by the Debtors pursuant to sections
                                               327, 328, or 363 of the Bankruptcy Code (the
                                               “Professionals”)      and     any    Committee
                                               professionals (the “Committee Professionals”
                                               and, together with the Professionals, the
                                               “Professional Persons”) employed by the
                                               Committee, if the Committee professional is
                                               appointed in the Chapter 11 Case pursuant to
                                               sections 328 or 1103 of the Bankruptcy Code
                                               at any time on or prior to delivery by or on
                                               behalf of the DIP Lender of a Carve-Out
                                               Trigger Notice (as defined herein), whether
                                               allowed by the Court prior to or after delivery
                                               of a Carve-Out Trigger Notice; and (iv) the
                                               Professional Fees in an aggregate amount not
                                               to exceed $50,000 for amounts incurred after
                                               the date of delivery of the Carve-Out Trigger
                                               Notice, to the extent allowed at any time,
                                               whether by interim order, procedural order, or
                                               otherwise by the Court (the amounts set forth
                                               in this clause (iv) being the “Post-Carve-Out
                                               Trigger Notice Cap”).

                                               “Carve-Out Trigger Notice” means a written
                                               notice delivered by email (or other electronic
                                               means) to the Debtors and their counsel, the
                                               United States Trustee, and counsel to the
                                               Committee, which notice may be delivered
                                               following the occurrence and during the
                                               continuation of an event of default under the
                                               DIP Documents, stating that the Post-Carve-
                                               Out Trigger Notice Cap has been invoked, the
                                               DIP Loans have been accelerated, and the DIP
                                               Lender does not intend to fund further


6060-000\1418941.1                            15
                 Case 20-12599-KBO    Doc 10    Filed 10/15/20     Page 16 of 34




                                                advances under the DIP Loans, or consent to
                                                further use of Cash Collateral. No portion of
                                                the Carve-Out, or proceeds of the DIP Credit
                                                Facility may be used for the payment of the
                                                fees and expenses of any person incurred in
                                                challenging, or in relation to the challenge of,
                                                (i) the liens and/or claims of the DIP Lender,
                                                or the initiation or prosecution of any claim or
                                                action against the DIP Lender, including,
                                                without limitation, any claim under Chapter 5
                                                of the Bankruptcy Code, and any other federal,
                                                state or foreign law, in respect of the DIP
                                                Documents or (ii) any claims or causes of
                                                actions against the DIP Lender under the DIP
                                                Documents, their advisors, professionals,
                                                agents and sub-agents, including formal
                                                discovery proceedings in anticipation thereof.

 Section 506(c) and 552(b) Waivers              Subject to the entry of the Final Order, the
                                                Prepetition Lenders’ consent to use of Cash
 Interim Order ¶ 9                              Collateral and Prepetition Collateral under the
                                                Interim Order and the Debtors’ right to use
                                                Cash Collateral and Prepetition Collateral: (i)
                                                is in lieu of any section 506(c) claim, payment
                                                or priority for the costs or expenses of the
                                                administration of any of these Cases; and (ii) is
                                                granted as consideration for (among other
                                                things) the waiver of the exceptions provided
                                                in sections 552(b)(1) and (2) of the Bankruptcy
                                                Code, which exceptions are hereby waived.

 Determination     Regarding      Prepetition The Debtors acknowledge that as of the
 Claim; Stipulations of the Debtors, Waiver Petition Date, the Debtors are indebted to
                                              Lender on account of the GHP Loan in the
                                              outstanding principal balance of $10,000,000.
 Bankruptcy Rule 4001(c)(1)(B)(iii), (viii)   The Debtors acknowledge that the GHP Loan
                                              is in full force and effect, and hereby ratifies
 DIP Credit Agreement, ¶ 5.10                 and reaffirms all of its payment and
                                              performance         obligations      (including
                                              indemnification obligations) thereunder, and
                                              that all amounts owing thereunder are due and
                                              owing without counterclaim, defense, setoff or
                                              reduction of any kind by the Debtors.

 Challenge Period                               Forty-five (45) calendar days from date of the
                                                formation of a Committee for actions brought
 Bankruptcy Rule 4001(b)(1)(B)(iii)             by a Creditor’s Committee, or (y) sixty (60)
                                                calendar days following the date of entry of the
 Interim Order ¶ 18                             Interim Order for any party other than a
                                                Committee (such time period established by
                                                clauses (x) and (y), shall be referred to as the
                                                “Challenge Period,” and the date that is the


6060-000\1418941.1                             16
                 Case 20-12599-KBO   Doc 10    Filed 10/15/20      Page 17 of 34




                                               next calendar day after the termination of the
                                               Challenge Period in the event that either (i) no
                                               Challenge (as defined below) is properly
                                               raised during the Challenge Period or (ii) with
                                               respect only to those parties who properly and
                                               timely file a Challenge and only for the matters
                                               specifically set forth in such Challenge, such
                                               Challenge is fully and finally adjudicated, shall
                                               be referred to as the “Challenge Period
                                               Termination Date”).

 Waiver or Modification of the Automatic The Bankruptcy Court shall enter an order or
 Stay                                    orders granting relief from any stay of
                                         proceeding (including, the automatic stay
 Bankruptcy Rule 4001(c)(1)(B)(iv)       applicable under Section 362 of the
                                         Bankruptcy Code to the holder or holders of
 DIP Credit Agreement, ¶ 8.14            any security interest) to (i) permit foreclosure
                                         (or the granting of a deed in lieu of foreclosure
 Interim Order, ¶ 5                      or the like) on any assets of any of the Debtors
                                         which have a value in excess of $100,000 in
                                         the aggregate or (ii) permit other actions that
                                         would have a Material Adverse Effect on the
                                         Debtors or their estates (taken as a whole).

                                               The Interim Order shall be sufficient and
                                               conclusive evidence of the validity, perfection,
                                               and priority of the DIP Liens without the
                                               necessity of filing or recording any financing
                                               statement, deed of trust, mortgage, or other
                                               instrument or document which may otherwise
                                               be required under the law of any jurisdiction or
                                               the taking of any other action (including, for
                                               the avoidance of doubt, entering into any
                                               deposit account control agreement) to validate
                                               or perfect the DIP Liens or to entitle the DIP
                                               Liens to the priorities granted herein.
                                               Notwithstanding the foregoing, the DIP
                                               Lender may, at is discretion, file financing
                                               statements, without notice to the Debtors, with
                                               all appropriate jurisdictions to perfect or
                                               protect the DIP Lender’s interest or rights
                                               under the DIP Agreement, including a notice
                                               that any disposition of the Collateral, by any of
                                               the Debtors or any other Person, shall be
                                               deemed to violate the rights of the DIP Lender
                                               under the California Uniform Commercial
                                               Code. Such financing statements may indicate
                                               the Collateral as “all assets of the Debtor” or
                                               words of similar effect, or as being of an equal
                                               or lesser scope, or with greater detail, all in the
                                               DIP Lender’s discretion, and is hereby granted
                                               relief from the automatic stay of section 362 of
                                               the Bankruptcy Code in order to do so, and any


6060-000\1418941.1                            17
                 Case 20-12599-KBO   Doc 10    Filed 10/15/20      Page 18 of 34




                                              and all of such financing statements,
                                              mortgages, notices of lien and other documents
                                              shall be deemed to have been filed or recorded
                                              at the time and on the date of the
                                              commencement of the Cases.
 Release, Waivers or Limitation on any Except as otherwise provided for in the DIP
 Claim or Cause of Action                     Agreement or by applicable law, the Debtors
                                              waive:
 Bankruptcy Rule 4001(c)(1)(B)(viii); Local
                                              (a) presentment, demand and protest and
 Rule 4001-2(b)(3)                            notice of presentment, dishonor, notice of
                                              intent to accelerate, notice of acceleration,
 DIP Credit Agreement, ¶ 9.1(b), 9.7, 9.8, 11 protest, default, nonpayment, maturity,
                                              release, compromise, settlement, extension or
 Interim Order, ¶ 13(b), 15                   renewal of1 any or all commercial paper,
                                              accounts, contract        rights, documents,
                                              instruments, chattel paper and guaranties at
                                              any time held by the DIP Lender on which the
                                              Debtors may in any way be liable, and hereby
                                              ratifies and confirms whatever the DIP Lender
                                              may do in this regard;

                                               (b) all rights to notice and a hearing prior to the
                                               DIP Lender’s taking possession or control of,
                                               or to the DIP Lender’s replevy, attachment or
                                               levy upon, the Collateral or any bond or
                                               security that might be required by any court
                                               prior to allowing the DIP Lender to exercise
                                               any of its remedies; and

                                               (c) the benefit of all valuation, appraisal,
                                               marshaling and exemption laws.

                                               The Debtors waive their right to a jury trial.
                                               The Debtors also waive their right to demand,
                                               protest, notice of protest, notice of default or
                                               dishonor, notice of payment and nonpayment,
                                               notice of any default, nonpayment at maturity,
                                               release, compromise, settlement, extension, or
                                               renewal of accounts, documents, instruments,
                                               chattel paper, and guarantees at any time held
                                               by the DIP Lender on which the Debtors may
                                               in any way be liable.

                                               Furthermore, the Debtors waive:

                                               (a) any suretyship defenses available to them
                                               under the California Uniform Commercial
                                               Code or any other applicable law, including,
                                               without limitation, the benefit of California
                                               Civil Code Section 2815 permitting revocation
                                               as to future transactions and the benefit of
                                               California Civil Code Sections 1432, 2809,


6060-000\1418941.1                            18
                 Case 20-12599-KBO      Doc 10    Filed 10/15/20     Page 19 of 34




                                                  2810, 2819, 2839, 2845, 2847, 2848, 2849,
                                                  2850, and 2899 and 3433; and

                                                  (b) any right to require the DIP Lender to: (1)
                                                  proceed against any one of the Debtors or any
                                                  other person; (2) proceed against or exhaust
                                                  any security; or (3) pursue any other remedy.
                                                  The DIP Lender may exercise or not exercise
                                                  any right or remedy it has against any of the
                                                  Debtors or any security it holds (including the
                                                  right to foreclose by judicial or non-judicial
                                                  sale) without affecting any of the Debtors’
                                                  liability. Notwithstanding any other provision
                                                  of the DIP Agreement or other related
                                                  document, each one of the Debtors irrevocably
                                                  waive all rights that it may have at law or in
                                                  equity (including, without limitation, any law
                                                  subrogating the Debtors to the rights of the DIP
                                                  Lender under the DIP Agreement) to seek
                                                  contribution, indemnification or any other
                                                  form of reimbursement from any other one of
                                                  the Debtors, or any other Person now or
                                                  hereafter primarily or secondarily liable for
                                                  any of the Obligations, for any payment made
                                                  by the Debtors with respect to the Obligations
                                                  in connection with the DIP Agreement or
                                                  otherwise and all rights that it might have to
                                                  benefit from, or to participate in, any security
                                                  for the Obligations as a result of any payment
                                                  made by the Debtors with respect to the
                                                  Obligations in connection with the DIP
                                                  Agreement or otherwise.

 Events        of    Default   Bankruptcy   Rule The DIP Agreement, the Interim Order and the
                                                 Final Order contain usual and customary
 4001(c)(1)(B); Local Rule 4001-2(c)             Events of Default, including non-performance
                                                 of the terms thereof. See DIP Agreement,
 DIP Credit Agreement, Section 8                 Section 8.

 Interim Order, ¶ 12

 Remedies                                  Upon the occurrence and during the
                                           continuance of an Event of Default, Lender
 Bankruptcy Rule 4001(c)(1)(B); Local Rule may, at its election, without notice of its
 4001-2(c)                                 election and without demand, do any one or
                                           more of the following, all of which are
 DIP Credit Agreement, Section 9.1         authorized by the Debtors, Lender may seek an
                                           order from the Bankruptcy Court on a
 Interim Order, ¶ 13                       shortened time basis to do any of the
                                           following: (i) terminate the DIP Loan Facility
                                           with respect to further Advances; (ii) declare
                                           all or any portion of the Obligations, including
                                           all or any portion of the Loan to be forthwith


6060-000\1418941.1                               19
                 Case 20-12599-KBO   Doc 10    Filed 10/15/20     Page 20 of 34




                                               due and payable, all without presentment,
                                               demand, protest or further notice of any kind,
                                               all of which are expressly waived by the
                                               Debtors; or (iii) exercise any rights and
                                               remedies provided to Lender under the Loan
                                               Documents or at law or equity, including all
                                               remedies provided under the Bankruptcy
                                               Code; and pursuant to the Interim Order and
                                               the Final Order, the automatic stay of Section
                                               362 of the Bankruptcy Code shall be modified
                                               and vacated to permit Lender to exercise its
                                               remedies under the DIP Agreement and the
                                               Loan Documents, without further notice,
                                               application or motion to, hearing before, or
                                               order from, the Bankruptcy Court, provided,
                                               however, notwithstanding anything to the
                                               contrary contained herein, that Lender shall be
                                               permitted to exercise any remedy in the nature
                                               of a liquidation of, or foreclosure on, any
                                               interest of the Debtors in the Collateral only
                                               upon five (5) Business Days’ prior written
                                               notice to the Debtors, counsel approved by the
                                               Bankruptcy Court for the Committee and the
                                               U.S. Trustee and as set forth in the Interim
                                               Order or Final Order (when applicable).

                                               Waivers by the Debtors. Except as otherwise
                                               provided for in the DIP Agreement or by
                                               applicable law, the Debtors waive:           (a)
                                               presentment, demand and protest and notice of
                                               presentment, dishonor, notice of intent to
                                               accelerate, notice of acceleration, protest,
                                               default, nonpayment, maturity, release,
                                               compromise, settlement, extension or renewal
                                               of any or all commercial paper, accounts,
                                               contract rights, documents, instruments,
                                               chattel paper and guaranties at any time held
                                               by Lender on which the Debtors may in any
                                               way be liable, and hereby ratifies and confirms
                                               whatever Lender may do in this regard, (b) all
                                               rights to notice and a hearing prior to Lender’s
                                               taking possession or control of, or to Lender’s
                                               replevy, attachment or levy upon, the
                                               Collateral or any bond or security that might
                                               be required by any court prior to allowing
                                               Lender to exercise any of its remedies, and (c)
                                               the benefit of all valuation, appraisal,
                                               marshaling and exemption laws.




6060-000\1418941.1                            20
                 Case 20-12599-KBO          Doc 10    Filed 10/15/20     Page 21 of 34




 Indemnification; Exculpation                         The Debtors shall defend, indemnify and hold
                                                      harmless the DIP Lender and its officers,
 Bankruptcy Rule 4001(c)(1)(B)(ix)                    employees, and agents (each an “Indemnified
                                                      Party”) against:
 DIP Credit Agreement, ¶12.2
                                                      (a) all obligations, demands, claims, and
 Interim Order ¶ 17                                   liabilities claimed or asserted by any other
                                                      party in connection with the transactions
                                                      contemplated by the DIP Agreement; and (b)
                                                      all losses in any way suffered, incurred, or paid
                                                      by Lender as a result of or in any way arising
                                                      out of, following, or consequential to
                                                      transactions between Lender and Debtors
                                                      whether under this Agreement, the DIP Loan
                                                      Facility, the Cases, or otherwise (including
                                                      without limitation reasonable attorneys’ fees
                                                      and expenses), except for losses caused by an
                                                      Indemnified Party’s gross negligence or
                                                      willful misconduct.       The indemnification
                                                      provided in Section 12.2 shall not apply to
                                                      Taxes.



         27.         Further, in connection with any sale or disposition of all or any portion of the

Collateral, including in each case pursuant to Sections 9-610 or 9-620 of the UCC, at any sale

thereof conducted under the provisions of the Bankruptcy Code, including Section 363 of the

Bankruptcy Code or as part of restructuring plan subject to confirmation under Section 1129 of

the Bankruptcy Code, or at any sale or foreclosure conducted by the DIP Lender, by a chapter 7

trustee under Section 725 of the Bankruptcy Code, or otherwise, in each case in accordance with

applicable law and, with respect to any credit bid, Section 363(k) of the Bankruptcy Code, the

Debtors give the DIP Lender the power and right to “credit bid” the full amount of all Obligations,

except that Serene shall not credit bid any portion of its DIP Facility claims, in order to purchase

(either directly or through one or more acquisition vehicles) all or any portion of the Collateral.

The DIP Lender may also credit bid all obligations owing under the GHP Loan. See DIP Credit

Agreement, ¶ 2.8.

         28.         Also, in the event that the Asset Purchase Agreement contemplated by the DIP

Agreement is terminated by its terms and a Bankruptcy Sale Order is not entered in connection

with a Bankruptcy Sale within five (5) Business Days thereafter, (b) the allowance of any claim or


6060-000\1418941.1                                   21
                 Case 20-12599-KBO            Doc 10      Filed 10/15/20      Page 22 of 34




claims under Section 506(c) of the Bankruptcy Code against or with respect to any Collateral,

which rights under Section 506(c) of the Bankruptcy Code shall be waived (subject only to and

effective upon entry of the Final Order), (c) any Person attempts to apply the doctrine of

marshalling with respect to the DIP Lender, which shall be waived (subject only to and effective

upon entry of the Final Order) or (d) any Person attempts to apply the “equities of the case”

exception set forth in Section 552(b) of the Bankruptcy Code, which shall be waived (subject only

to and effective upon entry of the Final Order). See DIP Credit Agreement, ¶ 8.5.

                                    BASIS FOR RELIEF REQUESTED

E.       The Bankruptcy Court May Approve Postpetition Financing

         29.         Bankruptcy Code section 364(c) provides as follows:

                     If the trustee is unable to obtain unsecured credit allowable under
                     section 503(b)(1) of this title as an administrative expense, the court,
                     after notice and a hearing, may authorize the obtaining of credit or
                     the incurring of debt—

                     (1) with priority over any and all administrative expenses of the kind
                     specified in section 503(b) and 507(b) of this title;

                     (2) secured by a lien on property of the estate that is not otherwise
                     subject to a lien; or

                     (3) secured by a junior lien on property of the estate that is subject
                     to a lien.

         30.         Provided that a debtor’s business judgment does not run afoul of the provisions of,

and policies underlying, the Bankruptcy Code, courts grant a debtor considerable deference in

acting in accordance therewith. See, e.g. In re L.A. Dodgers LLC, 457 B.R. 308, 313 (Bankr. D.

Del. 2011) (“[C]ourts will almost always defer to the business judgment of a debtor in the selection

of the lender.”); In re Ames Dep’t Stores, Inc., 115 B.R. 34, 40 (Bankr. S.D.N.Y. 1990) (“Cases

consistently reflect that the court’s discretion under section 364 is to be utilized on grounds that

permit reasonable business judgment to be exercised so long as the financing agreement does not

contain terms that leverage the bankruptcy process and powers or its purpose is not so much to

benefit the estate as it is to benefit parties in interest.”); In re Simasko Production Co., 47 B.R.




6060-000\1418941.1                                     22
                 Case 20-12599-KBO            Doc 10     Filed 10/15/20     Page 23 of 34




444, 448-49 (Bankr. D. Colo. 1985) (authorizing financing agreement where debtor’s best business

judgment indicated financing was necessary and reasonable for benefit of estate).

         31.         The Debtors are in need of an immediate additional infusion of liquidity to, among

other things, pay employee wages and benefits, fund certain operational expenses, maintain

ordinary course relationships with vendors, suppliers, and customers, and satisfy working capital

needs in the ordinary course. As of the Petition Date, the Debtors only have approximately

$100,000 in cash on hand with which to operate their businesses and fund the Cases. Therefore,

together with their advisors, the Debtors undertook an analysis of the incremental liquidity that

would be necessary to maintain operations in connection with the filing of the Cases. Based on

the Debtors’ 13-week cash flow forecast, the Debtors determined that they will have additional net

cash needs of approximately $2,200,000 in the first 13-weeks of the Cases.

         32.         The Debtors require the financing provided under the DIP Credit Facility for the

operation of their businesses, to preserve their going concern value, to pay vendors, suppliers and

customers, to satisfy payroll obligations, to pay for certain costs and expenses related to the Cases

and to satisfy the Debtors’ other working capital needs. Access to sufficient working capital and

liquidity made available through the DIP Credit Facility, as requested by this Motion, is vital to

the preservation and maintenance of the Debtors’ going concern value and to the Debtors’ ultimate

goal of selling substantially all of their assets, as detailed in the Sale Motion.

         33.         As discussed below, section 364 is satisfied because the Debtors cannot sustain

operations if they cannot obtain postpetition funds by way of a debtor-in-possession loan. In order

to do so, the Debtors must obtain financing from the DIP Lender, however, the only way to obtain

such financing is to grant to the DIP Lender the protections provided in the Interim Order, Final

Order, the RSA, and in the DIP Agreement.

         34.         In this case, substantially all of the Debtors’ assets are encumbered and, despite the

diligent efforts of the Debtors, working capital for the Cases was not available absent the proposed

DIP Loan. Accordingly, the Debtors believe they are required to obtain financing under sections

364(c) and (d) of the Bankruptcy Code and, accordingly, the DIP Credit Facility reflects the


6060-000\1418941.1                                     23
                 Case 20-12599-KBO           Doc 10    Filed 10/15/20     Page 24 of 34




exercise of the Debtors’ sound business judgment. The DIP Lender was unwilling to extend

financing on terms more favorable to the Debtors, and the Debtors were not able to obtain

alternative sources of financing upon more favorable terms. The Debtors’ ability to continue to

operate their business pending a sale pursuant to section 363 of the Bankruptcy Code and to

maximize value to all stakeholders depends upon their ability to obtain the DIP Credit Facility.

Without the proposed financing, the Debtors would not have sufficient funds to operate,

jeopardizing the successful sale of substantially all of their assets, thereby diminishing recoveries

for their stakeholders.

          B.         Authority to Grant Superpriority Claims in Connection with the DIP Credit

          Facility Should be Provided

          35.        The DIP Credit Facility requires the Debtors to provide the DIP Liens, including

the DIP Superpriority Claims pursuant to section 364(c) and (d) of the Bankruptcy Code. Section

364(c) of the Bankruptcy Code provides, among other things, that, if a debtor is unable to obtain

unsecured credit allowable as an administrative expense under section 503(b)(1) of the Bankruptcy

Code, the court may authorize the debtor to obtain credit or incur debt (i) with priority over any

and all administrative expenses as specified in section 503(b) or 507(b) of the Bankruptcy Code,

(ii) secured by a lien on property of the estate that is not otherwise subject to a lien, or (iii) secured

by a junior lien on property of the estate that is subject to a lien. 11 U.S.C. § 364(c).

          36.        As discussed above and in the First Day Declaration, as well as in the Declaration

of Adam Meislik, despite the efforts of the Debtors and their advisors, the Debtors have been

unable to (i) procure sufficient financing (a) in the form of unsecured credit allowable under

section 503(b)(1), (b) as an administrative expense under section 364(a) or (b); or (ii) obtain

postpetition financing or other financial accommodations from any alternative prospective lender

or group of lenders on more favorable terms and conditions than those for which approval is sought

herein.

          37.        Having determined that financing is available only under section 364(c) of the

Bankruptcy Code, the Debtors commenced arms’-length negotiations with GHP and the DIP


6060-000\1418941.1                                    24
                 Case 20-12599-KBO            Doc 10     Filed 10/15/20     Page 25 of 34




Lender regarding the DIP Credit Facility. The DIP Lender was only willing to provide the DIP

Credit Facility, if, among other things, it was granted the DIP Liens and Superpriority Claims.

         38.         Further, as indicated above, section 364(c) of the Bankruptcy Code enumerates

certain incentives that a bankruptcy court may grant to postpetition lenders. Such incentives are

not exhaustive. Bankruptcy courts frequently have authorized the use of inducements not specified

in the statute. See e.g. In re Ellingsen MacLean Oil Co., 834 F.2d 599 (6th Cir. 1987) (affirming

financing order that prohibited any challenges to the validity of already existing liens); In re

Defender Drug Stores, 126 B.R. 76 (Bankr. D. Ariz. 1991) (authorizing enhancement fee to

postpetition lender), aff’d, 145 B.R. 312, 316 (B.A.P. 9th Cir. 1992) (“[b]ankruptcy courts…have

regularly authorized postpetition financial arrangements containing lender incentives beyond the

explicit priorities and liens specified in section 364”); In re Antico Mfg. Co., 31 B.R. 103 (Bankr.

E.D.N.Y. 1983)(authorizing lien on prepetition collateral to secure postpetition indebtedness).

         39.         Section 364 of the Bankruptcy Code does not require that a debtor seek alternative

financing from every possible lender; rather, the debtor simply must demonstrate sufficient efforts

to obtain financing without the need to grant a senior lien. Bray v. Shenandoah Fed. Sav. & Loan

Ass’n (In re Snowshoe Co.), 789 F.2d 1085, 1088 (4th Cir. 1986) (demonstrating that credit was

unavailable absent the senior lien by establishment of unsuccessful contact with other financial

institutions in the geographic area); L.A. Dodgers, 457 B.R. at 313 citing Ames Dep’t Store, 115

B.R. at 37 (noting the court “may not approve any credit transaction under subsection (c) [of

section 364] unless the debtor demonstrates that it has attempted, but failed, to obtain unsecured

credit under section 364(a) or (b)”); In re 495 Central Park Ave. Corp., 136 B.R. 626, 631 (Bankr.

S.D.N.Y. 1992) (debtor testified to numerous failed attempts to procure financing from various

sources, explaining that “most banks lend money only in return for a senior secured position”).

         40.         In this case, substantially all of the Debtors’ assets are encumbered and, despite the

diligent efforts of the Debtors, working capital for the Cases was not available absent the proposed

DIP Liens and DIP Superpriority Claims. Accordingly, the Debtors believe they are required to

obtain financing under section 364(c) of the Bankruptcy Code and, accordingly, the DIP Credit


6060-000\1418941.1                                     25
                 Case 20-12599-KBO           Doc 10     Filed 10/15/20    Page 26 of 34




Facility reflects the exercise of the Debtors’ sound business judgment. The DIP Lender was

unwilling to extend financing on terms more favorable to the Debtors, and the Debtors were not

able to obtain alternative sources of financing upon more favorable terms. The Debtors’ ability to

continue to operate their businesses pending a sale pursuant to section 363 of the Bankruptcy Code

and to maximize value to all stakeholders depends upon their ability to obtain the DIP Credit

Facility. Without the proposed financing, the Debtors would not have sufficient funds to operate,

jeopardizing the successful sale of substantially all of their assets, thereby diminishing recoveries

for their stakeholders.

         C.          The Scope Of The Carve-Out Is Appropriate

         41.         The proposed DIP Credit Facility subjects the security interests and administrative

expense claims of the DIP Lender to the Carve-Out. Such carve-outs for professional fees have

been found to be reasonable and necessary to ensure that a debtor’s estate and any statutory

committee can retain assistance from counsel. See Ames Dep’t Stores, 115 B.R. at 40. Neither

the Final Order nor the Interim Order directly or indirectly deprive the Debtors’ estates or other

parties in interest of possible rights and powers by restricting the services for which professionals

may be paid in these cases. Id. at 38 (observing that courts insist on carve-outs for professionals

representing parties-in-interest because “[a]bsent such protection, the collective rights and

expectations of all parties-in-interest are sorely prejudiced”). In addition, subject to the Budget,

the Carve-Out ensures that proceeds of the DIP Credit Facility and Cash Collateral may be used

for the payment of U.S. Trustee fees and professional fees of the Debtors and any future Committee

notwithstanding the grant of superpriority and administrative liens and claims under the DIP Credit

Facility.

         42.         Accordingly, the Debtors submit the proposed Carve-Out, as agreed to by the DIP

Lender, is appropriate.




6060-000\1418941.1                                    26
                 Case 20-12599-KBO             Doc 10     Filed 10/15/20      Page 27 of 34




F.       The DIP Lender Is Entitled to the Protections Afforded to a Good Faith Lender

         Under Section 364(e)

         43.         Section 364(e) of the Bankruptcy Code protects a good faith lender’s right to collect

on loans extended to a debtor, and its right in any lien securing those loans, even if the authority

of the debtor to obtain such loans or grant such liens is later reversed or modified on appeal.

Specifically, section 364(e) provides that:

                     The reversal or modification on appeal of an authorization under this
                     section [364 of the Bankruptcy Code] to obtain credit or incur debt,
                     or of a grant under this section of a priority or a lien, does not affect
                     the validity of any debt so incurred, or any priority or lien so granted,
                     to an entity that extended such credit in good faith, whether or not
                     such entity knew of the pendency of the appeal, unless such
                     authorization and the incurring of such debt, or the granting of such
                     priority or lien, were stayed pending appeal.

         11 U.S.C. § 364(e).

         44.         In this case, the DIP Documents are the result of (i) the Debtors’ reasonable and

informed determination that the DIP Lender offered the most favorable terms available on which

to obtain needed postpetition financing, and (ii) are the product of extended arms’-length, good

faith negotiations between and among the Debtors and the DIP Lender. The terms and conditions

of the DIP Documents are fair and reasonable under the circumstances, reflect the Debtors’

exercise of prudent business judgment consistent with their fiduciary duties, are supported by

reasonably equivalent value and fair consideration, and are in the best interests of the Debtors,
their estates and creditors. The proceeds under the DIP Credit Facility will be used only for

purposes that are permissible under the Bankruptcy Code, no consideration is being provided to

any party to the DIP Documents other than as described herein (such as the releases to GHP) and

the DIP Lender extended the DIP Credit Facility in reliance upon the protections offered by section

364(e) of the Bankruptcy Code. Section 364(e) provides a lender with a presumption of good

faith. Weinstein, Eisen, Weiss LLP v. Gill (In re Cooper Common, LLC), 424 F.3d 963, 969 (9th

Cir. 2005).




6060-000\1418941.1                                      27
                 Case 20-12599-KBO           Doc 10    Filed 10/15/20     Page 28 of 34




         45.         Accordingly, the Debtors request that the Court find that the DIP Lender has acted

as a “good faith” lender within the meaning of section 364(e) of the Bankruptcy Code, and is

entitled to all of the protections afforded by that section.

G.       The Automatic Stay Should Be Modified on a Limited Basis

         46.         The relief requested herein contemplates a modification of the automatic stay (to

the extent applicable) to permit the Debtors to grant the security interests, liens and superpriority

claims described above and to perform such acts as may be requested to assure the perfection and

priority of such security interests and liens. In addition, the Final Order provides for the

modification of the automatic stay to allow for the enforcement of rights and remedies by the DIP

Lender under the DIP Documents upon the occurrence of an Event of Default.

         47.         Stay modifications of this kind are ordinary and standard features of postpetition

debtor financing facilities and, in the Debtors’ business judgment, are reasonable and fair under

the present circumstances.

H.       The Debtors’ Proposed Use of Cash Collateral Should be Approved

         48.         As noted above, Serene is the only secured creditor that holds an interest in the

Debtors’ Cash Collateral. In relevant part, Bankruptcy Code section 363(c)(2) provides that the

Debtors “may not use, sell, or lease cash collateral under paragraph (1) of this subsection unless –

(A) each entity that has an interest in such cash collateral consents.”

         49.         Section 363(e) of the Bankruptcy Code provides that on request by an entity that

has an interest in property, the court, with or without a hearing, shall prohibit or condition the use,

sale, or lease of such property as necessary to provide adequate protection of such interest. The

DIP Lender has indicated that it requires adequate protection of its interests in existing collateral

as a condition to its consent to such use of cash collateral, and then only on the terms reflected in

this Motion and in the proposed form of Interim Order.

         50.         The Debtors’ business judgment as to adequate protection here is evident in the

terms of the Interim Order – all of which are customary in connection with the use of collateral in

operating Chapter 11 cases of this scale and consistent with the broad flexibility inherent in the


6060-000\1418941.1                                    28
                 Case 20-12599-KBO           Doc 10    Filed 10/15/20     Page 29 of 34




concepts of adequate protection. See, e.g., In re Dynaco Corp., 162 B.R. 389, 394 (Bankr. D.N.H.

1993) (“[a]dequate protection will take many forms, only some of which are set forth in section

361…”); In re Reading Tube Indus., 72 B.R. 329, 333 (Bankr. E.D. Pa. 1987) (“[t]he absence of a

definition of adequate protection in the Code coupled with the ‘flexibility’ of Section 361(3)

suggests that adequate protection may be shown in a variety of ways”); In re Wilson, 30 B.R. 371,

373 (Bankr. E.D. Pa. 1983) (“[w]hile ‘adequate protection’ is not defined in the Bankruptcy Code,

the legislative history of § 361 reflects the intent of Congress to give the courts the flexibility to

fashion the relief in light of the facts of each case and general equity principles”).

          51.        The Interim Order is otherwise authorized and warranted pursuant to Section

363(c)(2) of the Bankruptcy Code given the core function of adequate protection to protect secured

parties against diminution or decrease as a result of the proposed use of their collateral. See In re

Gasel Transp. Lines, Inc., 326 B.R. 683 (6th Cir. B.A.P. 2005).

          52.        Serene consents to the Debtors’ proposed use of Cash Collateral and therefore, the

Debtors respectfully request this Court to approve their proposed use of Cash Collateral. For the

foregoing reasons, granting the relief requested herein is appropriate and in the best interests of its

estate.

I.        The RSA is in the Best Interest of the Estates and Should Be Approved

          53.        Approval of assumption and entry into the RSA is also in the best interests of the

estates and is supported by the Debtors’ sound business judgment.

          54.        Section 363(b)(1) of the Bankruptcy Code provides that a debtor, “after notice and

a hearing, may use, sell or lease, other than in the ordinary course of business, property of the

estate.” 11 U.S.C. § 363(b)(1). Approval of a debtor’s actions under section 363(b)(1) of the

Bankruptcy Code requires the debtor to show that its decision was based on its business judgment.

See Committee of Equity Sec. Holders v. Lionel Corp. (In re Lionel Corp.), 722 F.2d 1063, 1070

(2d Cir. 1983) (requiring “some articulated business justification” to approve the use, sale or lease

of property outside the ordinary course of business); In re Ionosphere Clubs, Inc., 100 B.R. 670,

675 (Bankr. S.D.N.Y. 1989) (noting that the standard for determining a section 363(b) motion is


6060-000\1418941.1                                    29
                 Case 20-12599-KBO            Doc 10     Filed 10/15/20     Page 30 of 34




“good business reason”). To determine whether the business judgment test is met, “the court ‘is

required to examine whether a reasonable business person would make a similar decision under

similar circumstances.’” In re Dura Auto. Sys. Inc., No. 06-11202, 2007 Bankr. LEXIS 2764, at

*272 (Bankr. D. Del. Aug. 15, 2007) (quoting In re Exide Techs., Inc., 340 B.R. 222, 239 (Bankr.

D. Del. 2006)).

         55.         Likewise, section 365(a) of the Bankruptcy Code provides that a debtor in

possession, “subject to the court’s approval, may assume or reject an executory contract or

unexpired lease of the debtor.” 11 U.S.C. § 365(a). Courts reviewing a debtor’s decision to assume

or reject an executory contract or unexpired lease apply a business judgment standard. See In re

Federated Dept. Stores, Inc., 131 B.R. 808, 811 (S.D. Ohio 1991) (“Courts traditionally have

applied the business judgment standard in determining whether to authorize the rejection of

executory contracts and unexpired leases”). Debtors receive considerable discretion in determining

whether to assume or reject an executory contract. Stanziale v. Machtomi (In re Tower Air, Inc.),

416 F.3d 229, 238 (3d Cir. 2005). Once “the debtor articulates a reasonable basis for its business

decisions (as distinct from a decision made arbitrarily or capriciously), courts will generally not

entertain objections to the debtor’s conduct.” Comm. of Asbestos-Related Litigants and/or

Creditors v. Johns-Manville Corp. (In re Johns-Manville Corp.), 60 B.R. 612, 616 (Bankr.

S.D.N.Y. 1986).

         56.         Accordingly, so long as a debtor exercises “reasonable” business judgment, a court

should approve the proposed assumption or rejection. See, e.g., NLRB v. Bildisco & Bildisco, 465

U.S. 513, 523 (1984); Group of Inst. Investors v. Chicago, Milwaukee, St. Paul & Pac. R.R. Co.,

318 U.S. 523, 550 (1943); In re Bicoastal Corp., 164 B.R. 1009, 1016 (Bankr. M.D. Fla. 1993)

(“This Court has broad discretion to approve a settlement or compromise, and it should do so

unless the proposed settlement falls below the lowest point in the range of reasonableness.”).

         57.         Once the debtor articulates a valid business justification, the business judgment rule

creates “a presumption that in making a business decision the directors of a corporation acted on

an informed basis, in good faith and in the honest belief that the action was in the best interests of


6060-000\1418941.1                                     30
                 Case 20-12599-KBO            Doc 10     Filed 10/15/20     Page 31 of 34




the company.” In re Integrated Res., Inc., 147 B.R. 650, 656 (S.D.N.Y. 1992) (citation omitted).

The debtor’s business judgment “should be approved by the court unless it is shown to be ‘so

manifestly unreasonable that it could not be based upon sound business judgment, but only on bad

faith, or whim or caprice.’” In re Aerovox, Inc., 269 B.R. 74, 81 (Bankr. D. Del. 2001) (quoting In

re Interco, Inc., 128 B.R. 229, 234) (Bankr. E.D. Mo. 1991). “Courts are loathe to interfere with

corporate decisions absent a showing of bad faith, self interest or gross negligence.” Integrated

Res., 147 B.R. at 656.

         58.         The RSA represents a major step toward the Debtors’ intended chapter 11

liquidation plan. The terms of the RSA represent a sound and reasonable exercise of the Debtors’

business judgment as it secures the financial support of the DIP Lender and GHP while the Debtors

move toward a sale of their assets.

         59.         Approval of the Debtors’ assumption of and entry into the RSA will not only allow

funding beyond the initial draw by way of the DIP Facility, but will otherwise enable the Debtors

to move expeditiously toward confirmation and consummation of a Plan with the financial support

to continue operations pending the sale.

         60.         Accordingly, the Debtors submit it is appropriate and in their estates’ best interests

for the Court to authorize the Debtors to assume and enter into and act in accordance with the RSA

in proposing and seeking approval of a plan in their chapter 11 cases.

         61.         Based on the foregoing, the Debtors seek approval of the DIP Credit Facility,

assumption of and entry into the RSA.

J.       The Court Should Schedule a Final Hearing on This Motion as Soon as Possible in

         Accordance with the Requirements of the Bankruptcy Rules

         62.         By this Motion, the Debtors request that the Court schedule a final hearing on this

Motion as soon as possible in accordance with the requirements of the Federal Rules of Bankruptcy

Procedure. Rule 4001(c)(2) of the Federal Rules of Bankruptcy Procedure provides that the Court

may commence a final hearing on this Motion no earlier than fourteen (14) days after service of

the Motion. The Debtors need to obtain as promptly as possible final authorization to obtain


6060-000\1418941.1                                     31
                 Case 20-12599-KBO           Doc 10     Filed 10/15/20     Page 32 of 34




postpetition financing consistent with the DIP Credit Facility in order to ensure the Debtors’

employees and vendors that the Debtors will be able to pay, during the course of these cases, their

ordinary operating expenses including, without limitation, payroll and the expenses of

maintenance and operation of their business.

         63.         Therefore, the Debtors respectfully submit that a final hearing on this Motion

should be held as soon as possible after the expiration of the fourteen (14) day period provided for

by Rule 4001(c)(2) of the Federal Rules of Bankruptcy Procedure, in order to prevent the

substantial damage to the Debtors’ business which would result from any loss of support of the

Debtors’ customers, employees, and vendors.

K.       Request for Immediate Relief and Waiver of Stay

         64.         Pending a final hearing, the Debtors require immediate financing and use of

existing collateral. The Debtors’ interim request represents the Debtors’ good faith projection of

the cash necessary to operate during the period prior to a final hearing. It is essential that the

Debtors maintain stability and continue paying ordinary operating expenses postpetition to

facilitate the sale process and maximize the value of their assets. Absent immediate financing and

use of existing collateral, the Debtors will not have any funding to pay expenses and therefore will

be unable to avoid an immediate liquidation pending a final hearing.

         65.         Bankruptcy Rule 6003 provides that, “[e]xcept to the extent that relief is necessary

to avoid immediate and irreparable harm, the court shall not, within 21 days after the filing of the

petition, grant relief regarding . . . a motion to use, sell, lease, or otherwise incur an obligation

regarding property of the estate . . . .” Fed. R. Bankr. P. 6003(b). The Debtors submit that, because

the relief requested in this Motion is necessary to avoid immediate and irreparable harm to the

Debtors for the reasons set forth herein, Bankruptcy Rule 6003 has been satisfied.

         66.         Bankruptcy Rule 4001 has the same standard, with respect to interim relief. Fed.

R. Bankr. P. 4001(b)(2); Fed. R. Bankr. P. 4001(c)(2) (“If the motion so requests, the court may

conduct a hearing before such 14-day period [after service of the motion] expires, but the court

may authorize the obtaining of credit only to the extent necessary to avoid immediate and


6060-000\1418941.1                                    32
                 Case 20-12599-KBO           Doc 10     Filed 10/15/20     Page 33 of 34




irreparable harm to the estate pending a final hearing.” The Debtors submit that the relief requested

in this Motion is necessary to avoid immediate and irreparable harm to the Debtors for the reasons

set forth herein, and that Bankruptcy Rules 6003 and 4001 have been satisfied.

         67.         In addition, in order to implement the foregoing successfully, the Debtors

respectfully request a waiver of the 14-day stay of an order authorizing the use, sale, or lease of

property under Bankruptcy Rule 6004(h). Pursuant to Bankruptcy Rule 6004(h), “[a]n order

authorizing the use, sale, or lease of property other than cash collateral is stayed until the expiration

of 14 days after entry of the order, unless the court orders otherwise.” Fed. R. Bankr. P. 6004(h).

As set forth above, the payments proposed herein are essential to prevent potentially irreparable

damage to the operations, value, and ability of the Debtors to reorganize.

         68.         Accordingly, the Debtors submit that ample cause exists to justify a waiver of the

14-day stay imposed by Bankruptcy Rule 6004(h), to the extent applicable.

                                                  NOTICE

         69.         Notice of the Interim Hearing and notice of the Motion has been given by the

Debtors to (i) the Office of the United States Trustee for the District of Delaware; (ii) the Debtors’

thirty (30) largest unsecured creditors (excluding insiders); (ii) counsel to the DIP Lender and its

counsel; (iii) all known holders of liens upon the Debtors’ assets; (iv) the attorneys general in the

states in which the Debtors conduct their business; (v) the Internal Revenue Service; (vi) counsel

to GHP and its counsel; and (vii) all parties that have filed notices of appearance pursuant to

Bankruptcy Rule 2002; by facsimile transmission, email, overnight courier and/or hand delivery.

         70.         Further, as the Motion is seeking “first day” relief, within two business days after

the hearing on the Motion, the Debtors will serve copies of the Motion and any order entered

respecting the Motion as required by Del. Bankr. LR 9013-l(m).

         71.         The Debtors respectfully submit that, under the circumstances, such notice of the

Interim Hearing and the Motion constitutes adequate and sufficient notice and complies with

section 102(1) of the Bankruptcy Code, Bankruptcy Rules 2002 and 400, and the Local Rules, and

in light of the nature of the relief requested, no other or further notice need be given.


6060-000\1418941.1                                    33
                 Case 20-12599-KBO           Doc 10     Filed 10/15/20     Page 34 of 34




                                          NO PRIOR REQUEST

         72.         The Debtors have not previously sought the relief requested herein from this or any

other Court.

         WHEREFORE, the Debtors respectfully request entry of an order, substantially in the form

attached hereto as Exhibit A, granting the relief requested in this Motion and such other and further

relief as may be appropriate and proper.

 Dated: October 15, 2020                                COZEN O’CONNOR

                                                       /s/ Thomas J. Francella, Jr.
                                                       Thomas J. Francella, Jr. (DE Bar No. 3835)
                                                       Thomas M. Horan (DE Bar No. 4641)
                                                       1201 North Market Street, Suite 1001
                                                       Wilmington, DE 19801
                                                       Telephone: (302) 295-2000
                                                       Facsimile: (302) 250-4495
                                                       E-mail: tfrancella@cozen.com
                                                       E-mail: thoran@cozen.com

                                                                 and

                                                           SHULMAN BASTIAN FRIEDMAN &
                                                           BUI LLP
                                                           Alan J. Friedman, Esquire
                                                           Melissa Davis Lowe, Esquire
                                                           100 Spectrum Center Drive; Suite 600
                                                           Irvine, CA 92618
                                                           Telephone: (949) 340-3400
                                                           Facsimile: (949) 340-3000
                                                           E-mail: afriedman@shulmanbastian.com
                                                           E-mail: mlowe@shulmanbastian.com

                                                           Proposed Counsel to the Debtors and
                                                           Debtors in Possession




6060-000\1418941.1                                    34
